Citation Nr: 0026341	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  98-03 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran has submitted new and material evidence 
in order to reopen claims of service connection for hearing 
loss and tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel





INTRODUCTION

The veteran had active military service from September 1960 
to January 1964. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which determined that the veteran had 
not submitted new and material evidence in order to reopen 
claims of service connection for hearing loss and tinnitus.  

In a decision dated March 1973, the RO denied the veteran's 
claims for service connection for hearing loss and tinnitus.  
This was the last final decision regarding these issues.  See 
38 U.S.C.A. § 7105 (West 1991).  

The veteran's claim was initially before the Board in July 
1999, at which time it was remanded for additional 
development.  

REMAND

In the July 1999 remand, the Board noted that the veteran had 
requested a hearing before a member of the Board at the RO, 
and accordingly remanded the veteran's claim so that such a 
hearing could be scheduled.  Although such a hearing was 
scheduled in July 2000, the veteran failed to report.  In 
August 2000, the veteran requested that he be rescheduled for 
a hearing before a traveling member of the Board.  Later in 
the same month, the Board granted the veteran's motion for a 
new hearing date following a failure to appear under 
38 C.F.R. § 20.704 (d).  

Hence, this case is REMANDED to the RO for the following 
action:

The RO should schedule, at the first 
convenient opportunity, a hearing for the 
appellant and any witnesses before a 
member of the Board traveling to the RO 
for the purpose of conducting such 
hearings.  

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No further 
action on the part of the RO is required with respect to the 
issue on appeal.  The RO need not readjudicate the claim, and 
a Supplemental Statement of the Case need not be issued. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 3 -


